United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-1498
                                     ___________

John I. Bell,                        *
                                     *
      Plaintiff - Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                     *      [UNPUBLISHED]
                                     *
      Defendant - Appellee.          *
                               ___________

                              Submitted: September 17, 2004
                                 Filed: February 9, 2005
                                  ___________

Before LOKEN, Chief Judge, BEAM and SMITH, Circuit Judges.
                              ___________

PER CURIAM.

       Following surgery to repair a badly fractured shoulder and arm in April 2000,
John I. Bell applied for social security disability insurance and supplemental security
income benefits. After a hearing at which Bell testified that he cannot close his left
hand or grasp small objects, cannot raise his left arm, and has constant pain in his left
hand and shoulder plus chronic back pain, the administrative law judge (ALJ) ruled
that Bell is not entitled to benefits because, although he has severe impairments to his
left arm and back, his subjective complaints of disabling pain are not credible and he
retains the residual functional capacity to perform his past relevant work as sales
clerk and head cashier.

       Bell then filed this action against the Commissioner of Social Security, seeking
judicial review of the adverse agency decision. See 42 U.S.C. § 405(g). Bell argued
that the ALJ failed to fully investigate the physical and mental demands of Bell’s past
relevant work and improperly relied on the testimony of a vocational expert whose
description of Bell’s past relevant work conflicted with the Dictionary of
Occupational Titles (DOT). The district court1 granted summary judgment in favor
of the Commissioner, concluding in a thorough opinion that substantial evidence on
the record as a whole supports the agency’s decision, that the ALJ with the assistance
of the vocational expert made an adequate inquiry into the nature of Bell’s past
relevant work as he actually performed it, and that the vocational expert’s testimony
did not conflict with the DOT. Bell appeals, raising the same issues to this court.
After careful review of the administrative record, we affirm for the reasons stated in
the district court’s Order dated January 27, 2004.
                         ______________________________




      1
      The HONORABLE RICHARD E. DORR, United States District Judge for the
Western District of Missouri.

                                         -2-